Case 8:18-cv-00237-CEH-CPT Document 32 Filed 06/01/20 Page 1 of 2 PageID 4167


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ROSA MARIA DIAZ,

       Plaintiff,

v.                                                               Case No: 8:18-cv-237-T-36CPT

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                             /

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite on May 15, 2020 (Doc. 31).             In the Report and

Recommendation, Magistrate Judge Tuite recommends that the Court: (1) grant Plaintiff’s petition

(Doc. 29) and award Plaintiff attorney’s fees in the amount of $31,478.15 pursuant to 42 U.S.C. §

406(b); and (2) direct that this sum be paid to Plaintiff’s counsel from the past-due benefits

currently being withheld by the Commissioner, and that, upon receipt of these funds, Plaintiff’s

counsel promptly refund to Plaintiff the previously awarded EAJA fee of $8,758.25. All parties

were furnished copies of the Report and Recommendation and were afforded the opportunity to

file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:
Case 8:18-cv-00237-CEH-CPT Document 32 Filed 06/01/20 Page 2 of 2 PageID 4168


       (1)    The Report and Recommendation of the Magistrate Judge (Doc. 31) is adopted,

              confirmed, and approved in all respects and is made a part of this Order for all

              purposes, including appellate review.

       (2)    Plaintiff’s petition (Doc. 29) is GRANTED. Plaintiff is awarded attorney’s fees in the

              amount of $31,478.15 pursuant to 42 U.S.C. § 406(b).

       (3)    The sum of $31,478.15 shall be paid to Plaintiff’s counsel from the past-due benefits

              currently being withheld by the Commissioner. Upon receipt of these funds, Plaintiff’s

              counsel shall promptly refund to the Plaintiff the previously awarded EAJA fee of

              $8,758.25.

       DONE AND ORDERED at Tampa, Florida on June 1, 2020.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                                2
